EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 27,
2003 (the “Effective Date”), and is by and between International Game
Technology, a Nevada corporation (the “Corporation”), and G. Thomas Baker (the
“Executive”).

        WHEREAS, the Executive is currently employed by the Corporation; and

        WHEREAS, the Corporation considers it important and in its best interest
to foster the employment of key management personnel and desires to retain the
services of the Executive on the terms and subject to the conditions in this
Agreement; and

        WHEREAS, the Executive desires to continue employment by the Corporation
to render services to the Corporation on the terms and subject to the conditions
in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the respective
undertakings of the Corporation and the Executive set forth below, the
Corporation and the Executive agree as follows:

1.     Employment. The Corporation hereby employs the Executive in the position
of Chairman, and the Executive accepts such employment and agrees to perform
services for the Corporation, for the period and upon the other terms and
conditions set forth in this Agreement. As Chairman, the Executive shall be
responsible for:

• along with the members of the Corporation's Board of Directors (the "Board"),
the governance of the Corporation; • providing strategic consultation with the
Corporation's Chief Executive Officer regarding balance sheet issues such as
stock   buy backs, splits, dividend recommendations, debt refinancing and profit
and loss issues such as acquisitions and   divestitures; • providing Board
members who are not employed by the Company the information that they reasonably
will need or may otherwise   request to fulfill their duties for the
Corporation; • for as long as the Executive is the Chairman of the Board,
presiding over quarterly and other special Board meetings; • interfacing with
significant Corporation shareholders and customers, as deemed appropriate by the
Board; • for as long as the Executive is Chairman of the Board, presiding over
the Corporation's annual shareholders meetings; • being reasonably available to
the Corporation's Chief Executive Officer to oversee intra-company objectives as
reasonably   requested by the Chief Executive Officer; • directing the
international operations of the Corporation, with Paulus Karskens (for as long
as he is employed by the   Corporation, or his successor) reporting directly to
the Executive; and • such other duties, consistent with his position, as the
Board may delegate to the Executive from time to time.

        The Executive acknowledges the employment agreement entered into by
Thomas J. Matthews on or about the date hereof and agrees to the division of
responsibilities and authorities reflected therein and herein.

        The Executive shall report to the Board.

        The Executive will devote his full business time and efforts to the
performance of the Executive’s duties and responsibilities under this Agreement
and to the business and affairs of Corporation, its subsidiaries and affiliates.
The Executive may engage in personal, charitable, professional and investment
activities to the extent such activities do not materially conflict or interfere
with the Executive’s duties and obligations under this Agreement or the
Executive’s ability to perform his duties and responsibilities under this
Agreement. During the Term (as such term is defined below), the Executive shall
not serve on the board of directors (or similar governing body) of any other
business entity without the prior approval of the Board. The Executive shall
resign from any such board of directors (or similar governing body) on which he
may serve (even if such service has been approved by the Board) if the
Executive’s activities on such board (or other body) conflict or interfere with
the performance of the Executive’s duties for the Corporation.

        If for any reason the Executive is not re-elected as a director or as
Chairman of the Board, but remains as an executive officer of the Corporation,
such failure to re-elect the Executive will not constitute a breach of this
Agreement.

2.     Term. The “Term” shall, unless sooner terminated as provided herein, be a
period of three (3) years commencing on the Effective Date and ending at the
close of business on the day before the third anniversary of the Effective Date
(day before the third anniversary of the Effective Date is referred to as the
“Initial Extension Date”). Notwithstanding the preceding sentence, on Initial
Extension Date and on each annual anniversary of the Initial Extension Date (the
Initial Extension Date and each annual anniversary thereof is referred to as an
“Extension Date”), the Term shall be automatically extended through and shall
end with the close of business on the first (1st) anniversary of that Extension
Date (for example, on the Initial Extension Date the Period of Employment shall
be automatically extended through the close of business on the day before the
fourth anniversary of the Effective Date), unless at least sixty (60) days prior
to such Extension Date the Corporation or the Executive has provided the other
with written notice that the Term shall not be extended or further extended, as
the case may be. The term “Term” shall include any extension thereof pursuant to
the preceding sentence. Provision of notice that the Term shall not be extended
or further extended, as the case may be, shall not constitute a breach of this
Agreement, and shall not entitle the Executive to severance benefits pursuant to
Section 7.

3.     Compensation.

3.1 Base Salary. As compensation in full for the services to be rendered by the
Executive under this Agreement during the Term, the Corporation shall pay to the
Executive a base salary (“Base Salary”) at an annualized rate determined as
follows:

• from the Effective Date through and including December 6, 2003, the
Executive's Base Salary shall be paid at an annualized   rate of Seven Hundred
and Fifty Thousand Dollars ($750,000) per year;   • after December 6, 2003 and
continuing for the balance of the Term, the Executive's Base Salary shall be
paid at an   annualized rate of Six Hundred Thousand Dollars ($600,000) per
year;

Such Base Salary shall be paid in accordance with the Corporation’s normal
payroll procedures and policies.

3.2 Bonus Opportunity. For each fiscal year of the Corporation during the Term,
commencing with the fiscal year beginning October 1, 2003, the Corporation shall
grant to the Executive the opportunity to earn a bonus up to a maximum amount of
One Hundred and Fifty Percent (150%) of the Executive’s Base Salary for such
year. Fifty Percent (50%) of each such bonus opportunity will be based on the
Corporation’s annual year-over-year increase in net operating income, Twenty
Five Percent (25%) of each such bonus opportunity will be based on the annual
operating performance of the Corporation’s international operations, and Twenty
Five Percent (25%) of each such bonus opportunity will be based on other
objectives established with respect to that year, each as determined by the
Compensation Committee of the Board. The specific bonus opportunity with respect
to a particular fiscal year will be established by the Compensation Committee
prior to or within the first three months of that fiscal year.

3.3 Stock Option. Concurrent with the date this Agreement, the Corporation shall
grant to the Executive an option to purchase 1,500,000 shares of common stock of
the Corporation. Such stock option shall be granted under the Corporation’s 2002
Stock Incentive Plan (the “Plan”). Such stock option shall be evidenced by a
written option agreement in the form attached to this Agreement as Exhibit A and
shall be subject to all of the terms and conditions of such agreement and the
Plan (including, without limitation, provisions as to vesting and the term of
the option). The per share exercise price for such stock option shall be the
closing market price for a share of common stock of the Corporation on the New
York Stock Exchange on the date executed. The number of shares subject to, and
the exercise price of, the stock option shall be subject to adjustment as
provided in the Plan (for example, to reflect stock splits and similar changes
in capitalization). The Corporation has, on the date of this Agreement,
delivered to the Executive a schedule of his outstanding stock options granted
by the Corporation, and the Corporation hereby acknowledges and affirms the
validity and effectiveness of each stock option set forth on such schedule (each
such option, however, subject to the terms and conditions of the applicable
written stock option agreement that evidences such grant and the terms and
conditions of the applicable Corporation incentive plan under which such option
was granted; nothing in such schedule modifies any of the terms or conditions of
any such option).

3.4 Participation in Benefit Plans. During the Term, the Executive shall also be
entitled to participate in all employee benefit plans or programs of the
Corporation to the extent that his position, title, tenure, salary, age, health
and other qualifications make him eligible to participate in accordance with the
terms of the applicable plans or programs. The Corporation does not guarantee
the adoption or continuance of any particular employee benefit plan or program
during the Term, and the Executive’s participation in any such plan or program
shall be subject to the provisions, rules and regulations applicable thereto and
as amended from time to time.

3.5 Withholding Taxes. The Corporation may withhold from any compensation or
other benefits payable under this Agreement, all federal, state, city or other
taxes as shall be required to be withheld pursuant to any law or governmental
regulation or ruling.

3.6 Continuing Medical Benefits. After the termination of the Executive’s
employment with the Corporation (regardless of the reason for such termination),
the Corporation shall continue to provide medical benefits to the Executive on
the following basis:

• subject to the next clause, the medical benefits provided shall be the same as
or similar to the benefits provided by the   Corporation to the Executive on the
last day that he is employed by the Corporation; • the benefits shall extend
only to the Executive; the Corporation shall have no obligation to provide any
benefits to any   dependent of the Executive even if such a dependent is covered
by the Corporation's medical program as an eligible   dependent of the Executive
on the last day that the Executive is employed by the Corporation; • the
benefits shall terminate upon the Executive's death; • any co-pays or
deductibles with respect to the medical benefits shall be paid or reimbursed by
the Corporation (subject to   Section 3.5); • such benefits shall be provided at
no cost to the Executive (except for any taxes that may result from such
benefits, which   taxes shall be the sole responsibility of the Executive;
provided that the Corporation may require that the Executive   remit to the
Corporation in cash the amount necessary to satisfy any applicable withholding
obligations due with respect   to such benefits); • such benefits shall be
secondary to Medicare or any other insurance that may cover the Executive from
time to time.

The Corporation may, in its sole discretion and notwithstanding the foregoing,
pay the Executive on a periodic basis an amount equal to the reasonable cost to
obtain such benefits for the corresponding period in lieu of providing such
benefits directly (the cost of such benefits to be determined before giving
effect to any taxes that may result from the Corporation making such payment and
such payment shall be subject to the tax withholding provisions of Section 3.5).
For the sake of clarity, the Corporation shall have no obligation to provide
long or short-term disability benefits or insurance, life insurance, or any
other type of benefits (other than the medical benefits expressly contemplated
above) to the Executive following the termination of the Executive’s employment
with the Corporation. The Executive agrees to enroll in Medicare parts A and B
as soon as he is eligible to do so.

4.     Confidential Information. Except as provided below, the Executive shall
not, during the Term or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way (other than in the ordinary course of the
business of the Corporation or any of its respective affiliates) any
confidential or secret knowledge or information of the Corporation which the
Executive has acquired or become acquainted with or will acquire or become
acquainted with prior to the termination of the period of his employment by the
Corporation (including employment by the Corporation or any affiliated or
predecessor companies prior to the date of this Agreement), whether developed by
himself or by others, concerning any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Corporation, any customer or supplier lists of the Corporation,
any confidential or secret development or research work of the Corporation, or
any other confidential information or secret aspects of the business of the
Corporation. The Executive acknowledges that the above-described knowledge or
information constitutes a unique and valuable asset of the Corporation and
represents a substantial investment of time and expense by the Corporation, and
that any disclosure or other use of such knowledge or information other than for
the sole benefit of the Corporation and its affiliates would be wrongful and
would cause irreparable harm to the Corporation. Both during and after the Term,
the Executive shall refrain from any acts or omissions that would reduce the
value of such knowledge or information to the Corporation. The foregoing
obligations of confidentiality, however, shall not apply to any knowledge or
information which is now published or which subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement by the Executive. The foregoing obligations of confidentiality shall
not, however, limit the Executive’s disclosure of information (1) to the extent
necessary to comply with government disclosure requirements or other applicable
laws, (2) pursuant to subpoena or order of any judicial, legislative, executive,
regulatory or administrative body, or for the Executive to enforce the
Executive’s rights under this Agreement, (3) to employees, advisors, counsel,
financial advisors and other third parties as may be necessary and appropriate
in connection with the proper performance and enforcement of this Agreement; and
(4) pursuant to the Executive’s normal reporting procedures as an executive of a
publicly traded company (e.g., pursuant to Sarbanes-Oxley requirements or
otherwise).

5.     Ventures. If, during the Term, the Executive is engaged in or associated
with the planning or implementing of any project, program or venture involving
the Corporation and a third party or parties, all rights with respect to such
project, program or venture shall belong to the Corporation. Except as approved
by the Board, the Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the salary to be paid to the
Executive as provided in this Agreement.

6.     Noncompetition Covenant.

6.1 Agreement not to Compete. The Executive agrees that during the Term of this
Agreement and, if the Executive has received or is receiving severance benefits
pursuant to Section 7, for the twenty-four (24) months following the Term, the
Executive shall not, without the written consent of the Board, directly or
indirectly, engage in competition with the Corporation in any manner or capacity
(e.g., as an advisor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, or otherwise) in any phase of the business
which the Corporation is conducting during the Term, including the design,
development, manufacture, distribution, marketing, leasing, financing or selling
of accessories, devices, or systems related to the products or services being
sold by the Corporation; provided, however, that nothing herein shall prevent
the Executive from investing as less than a one-half percent (0.5%) stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system if such ownership is held indirectly
through a mutual fund or similar investment.

6.2 Scope of Covenant. The obligations of the Executive under Section 6.1 shall
apply to any geographic area in which the Corporation has engaged in business
during the Term.

6.3 Non-Solicitation. The Executive agrees that during the Term and for a period
of twenty-four (24) months thereafter, he will not, without the prior written
approval of the Board, hire, solicit or endeavor to entice away from the
Corporation or, following termination of the Executive’s employment, otherwise
interfere with the relationship of the Corporation with any employee of the
Corporation or one of its subsidiaries who earned annually $75,000 or more as an
employee of the Corporation or one of its subsidiaries during the last twelve
months of the Executive’s own employment by the Corporation, or any person or
entity who was, within the then most recent prior 12-month period, a customer,
supplier or contractor of the Corporation or any of its affiliates.

7.     Termination.

7.1 Termination of Employment. The Executive’s employment by the Corporation,
and the Term, may be terminated at any time during the Term by the Corporation:
(1) with Cause (as such term is defined below), or (2) without Cause, or (3) in
the event of the Executive’s death, or (4) in the event of the Executive’s
Disability (as such term is defined below) (in the case of Disability, the
termination shall be effective ten (10) days after notice thereof is given to
the Executive). The Executive’s employment by the Corporation, and the Term, may
be terminated at any time during the Term by the Executive, on no less than
sixty (60) days prior written notice to the Corporation. After the expiration of
the Term, the Board may continue the employment of the Executive and the
Executive may accept the employment on an at-will basis.

7.2 Benefits Upon Termination. If the Executive’s employment by the Corporation
is terminated during the Term for any reason by the Corporation or by the
Executive, or upon or following the expiration of the Term, the Corporation
shall have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Corporation,
any payments or benefits except:

(a)

the Corporation shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined below); and


(b)

if, during the Term (but not upon or following the expiration of the Term), the
Executive’s employment is terminated either by the Corporation or the Executive
due to the death or Disability of the Executive, by the Corporation other than
for Cause (as such term is defined below), or by the Executive for any reason
following (but not prior to) a Change in Control (as such term is defined
below), the Corporation shall, subject to the conditions set forth in the
following paragraph, also pay the Executive (or, in the event of the Executive’s
death, the Executive’s estate) a severance benefit equal to two (2) times the
Executive’s highest annualized rate of Base Salary in effect at any time during
the Term. Subject to the conditions set forth in the following paragraph, the
aggregate amount of such severance benefit shall be paid in a series of
twenty-four (24) substantially equal monthly installments (without interest,
with each installment equal to approximately 1/24th of the aggregate amount of
the severance benefit) commencing with the month following the month in which
the Executive’s employment by the Corporation terminates and continuing for the
following twenty-three months until paid in full (subject to the Executive’s
compliance with the following paragraph and the provisions of Section 6); and


(c)

if, during the Term (but not upon or following the expiration of the Term), the
Executive’s employment is terminated by the Corporation without Cause or by the
Executive for any reason following (but not prior to) a Change in Control (and,
in each case, other than due to either (1) the Executive’s death, or (2) a good
faith determination by the Board that the Executive has a Disability), the
Corporation shall, subject to the conditions set forth in the following
paragraph, also pay the Executive a one-time lump sum amount equal to a pro-rata
portion of the bonus the Executive would have been entitled to under Section 3.2
for the year in which the termination of the Executive’s employment occurred
(the amount of such pro-rata bonus to be determined by the Board in its
reasonable discretion).


        As a condition precedent to any Corporation obligation to the Executive
pursuant to Section 7.2(b) or (c) above, the Executive (or, in the event of his
death, the Executive’s estate on behalf of the Executive) shall, upon or
promptly following his last day of employment with the Corporation, provide the
Corporation with a valid, executed, written Release (as such term is defined
below) (in a form provided by the Corporation) and such release shall have not
been revoked by the Executive pursuant to any revocation rights afforded by
applicable law. The Corporation shall have no obligation to make any payment to
the Executive pursuant to Section 7.2(b) or (c) above unless and until the
Release contemplated by this paragraph becomes irrevocable by the Executive in
accordance with all applicable laws, rules and regulations.

        The Executive agrees that the payments contemplated by Section 7.2 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment. The Corporation and
Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement. All amounts paid to the Executive
pursuant to Section 7.2 shall be paid without regard to whether the Executive
has taken or takes actions to mitigate damages.

        The foregoing provisions of this Section 7.2 shall not affect: (1) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Corporation
welfare benefit plan; (2) the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act to continue participation in medical, dental,
hospitalization and life insurance coverage; (3) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s Profit
Sharing Plan (401(k) plan) (if any); (4) the Executive’s receipt of benefits
otherwise due in accordance with the terms of the Corporation’s Executive
Deferred Compensation Plan (nonqualified deferred compensation plan) (if any);
(5) any rights that the Executive may have under and with respect to a stock
option or restricted stock award, to the extent that such award was granted
before the date that the Executive’s employment by the Corporation terminates
and to the extent expressly provided in the written agreement evidencing such
award; or (6) the continuing medical benefit obligation to the Executive
pursuant to Section 3.7.

7.3 Certain Defined Terms.

        As used herein, “Accrued Obligations” means:

• any Base Salary that had accrued but had not been paid prior to the date of
termination; and   • any bonus that had become payable to the Executive with
respect to a fiscal year ended prior to the termination of the   Executive's
employment but had not actually been paid; and   • any reimbursement of
reasonable business expenses incurred by the Executive prior to the termination
of the Executive's   employment and in accordance with the Corporation's expense
reimbursement policies and which had not previously   been paid.

      As used herein, “Cause” means:

• The Executive's willful and material failure to perform his duties hereunder
(other than any such failure due to the   Executive's physical or mental
illness), or the Executive's willful and material breach of his obligations  
hereunder;   • The Executive's engaging in willful and serious misconduct that
has caused or is reasonably expected to result in material   injury to the
Corporation;   • The Executive's being convicted of, or entering a plea of
guilty or nolo contendre to, a crime that constitutes a felony; or   • The
Executive's failure or inability to obtain or retain any license required to be
obtained or retained by him in any   jurisdiction in which the Corporation does
or proposes to do business.

        As used herein, “Change in Control” has the same meaning as the term
“Change in Control” under the Corporation’s 2002 Stock Incentive Plan, with the
following modifications: (a) clause (4) of the definition of such term in the
2002 Stock Incentive Plan shall not apply, (b) the phrase “less than 50%” in
clause (2) of the definition of such term in the 2002 Stock Incentive Plan is
replaced with the phrase “less than 60%,” and (c) the phrase “more than 50%” in
clause (3) of the definition of such term in the 2002 Stock Incentive Plan is
replaced with the phrase “more than 40%.”

        As used herein, “Disability” means a physical or mental impairment which
substantially limits a major life activity of the Executive and which renders
the Executive unable to perform the essential functions of the Executive’s
position, even with reasonable accommodation which does not impose an undue
hardship on the Corporation, for ninety (90) days in any consecutive one-hundred
eighty (180) day period. The Board reserves the right, in good faith, to make
the determination of whether or not a Disability exists for purposes of this
Agreement based upon information supplied by the Executive and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Corporation or its insurers.

        As used herein, “Release” shall mean a written release, discharge and
covenant not to sue entered into by the Executive on behalf of himself, his
descendants, dependents, heirs, executors, administrators, assigns, and
successors, and each of them, of and in favor of the Corporation, its parent (if
any), the Corporation’s subsidiaries and affiliates, past and present, and each
of them, as well as its and their trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders, members, representatives, assigns,
and successors, past and present, and each of them (the “releasees”), with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he may then own or hold or he at any time theretofore owned or
held or may in the future hold as against any or all of said releasees, arising
out of or in any way connected with the Executive’s employment relationship with
the Corporation and each of its subsidiaries with which the Executive has had
such a relationship, or the termination of his employment or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said releasees, or any of them, committed or
omitted prior to the date of such release including, without limiting the
generality of the foregoing, any claim under Section 1981 of the Civil Rights
Act of 1866, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the California Fair Employment and Housing Act, the
California Family Rights Act, any other claim under any other federal, state or
local law or regulation, and any other claim for severance pay, bonus or
incentive pay, sick leave, holiday pay, vacation pay, life insurance, health or
medical insurance or any other fringe benefit, medical expenses, or disability
(except that such release shall not constitute a release of any Corporation
obligation to the Executive that may be due to the Executive pursuant to Section
7.2(b) or (c), as applicable, upon the Corporation’s receipt of such release or
any obligations referred to in the last paragraph of Section 7.2). The Release
shall also contain the Executive’s warrant that he has not theretofore assigned
or transferred to any person or entity, other than the Corporation, any released
matter or any part or portion thereof and that he will defend, indemnify and
hold harmless the Corporation and the aforementioned releasees from and against
any claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) that is directly or indirectly based on
or in connection with or arising out of any such assignment or transfer made,
purported or claimed.

7.4 Resignation From Board. Upon or promptly following any termination of
Executive’s employment with the Corporation, the Executive agrees to resign from
(1) each and every board of directors (or similar body, as the case may be) of
the Corporation and each of its affiliates on which the Executive may then serve
(if any), and (2) each and every office of the Corporation and each of its
affiliates that the Executive may then hold, and all positions that he may have
previously held with the Corporation and any of its affiliates.

7.5 Means and Effect of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination.

8.     Miscellaneous.

8.1 Governing Law. This Agreement and all rights and obligations hereunder,
including, without limitation, matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.

8.2 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by all of the parties hereto.

8.3 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

8.4 Severability. To the extent any provision of this Agreement shall be invalid
or unenforceable, it shall be considered deleted herefrom and the remainder of
such provision and of this Agreement shall be unaffected and shall continue in
full force and effect. In furtherance and not in limitation of the foregoing,
should the duration or geographical extent of, or business activities covered
by, any provision of this Agreement be in excess of that which is valid and
enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. The Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement be given the construction
which renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

8.5 Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the written consent of the other party.

8.6 Injunctive Relief. Each party agrees that it would be difficult to
compensate the non-breaching party fully for damages for any violation of any
provision set forth in Section 4 or Section 6 hereof. Accordingly, each party
specifically agrees that the other party shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of Sections 4 and 6 of
this Agreement and that such relief may be granted without the necessity of
proving actual damages. This provision with respect to injunctive relief shall
not, however, diminish the right of the non-breaching party to claim and recover
damages in addition to injunctive relief.

8.7 Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the Executive’s employment by the Corporation shall, except for
claims for injunctive relief set out in paragraph 8.6 above, be settled by
binding arbitration, with a single neutral arbitrator, in accordance with the
rules of the American Arbitration Association relating to employment. The proper
venue for any such action is Washoe County, Nevada. In any action to enforce
this Agreement, the Executive and the Corporation each agree to accept service
of process by mail at its address, as applicable, as set forth in Section 8.8
below (or at any different address of which the Executive has notified the
Corporation, or the Corporation has notified the Executive, as applicable, in
writing). In any action in which service is made pursuant to this paragraph, the
Executive and the Corporation each waive any challenge to the personal
jurisdiction of the American Arbitration Association. Any judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. In reaching his or her decision, the arbitrator shall have no authority
to change or modify any provision of this Agreement.

8.8 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (1) delivered by hand, (2) otherwise delivered
against receipt therefor, or (3) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

If to the Corporation: If to the Executive:       International Game Technology
G. Thomas Baker 9295 Prototype Drive 9295 Prototype Drive Reno, Nevada 89521
Reno, Nevada 89521 Attn: General Counsel  

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the foregoing
provisions. Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

8.9 Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

8.10 Provisions that Survive Termination. The provisions of Sections 3.5, 3.6,
4, 5, 6, 7 and 8 shall survive any termination of the Term.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

8.12 Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof. Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

        Notwithstanding anything in the foregoing paragraph to the contrary, the
indemnification agreement previously entered into by and between the Corporation
and the Executive is outside of the scope of the foregoing integration
provisions and shall continue in effect in accordance with its terms.

        IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Agreement as of the date set forth in the first paragraph.

INTERNATIONAL GAME TECHNOLOGY EXECUTIVE   By:/s/ Maureen T. Mullarkey By:/s/ G.
Thomas Baker         Its:Chief Financial Officer      
Its:Chairman                          



--------------------------------------------------------------------------------


EXHIBIT A

INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

        THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) by
and between INTERNATIONAL GAME TECHNOLOGY, a Nevada corporation (the
“Corporation”), and G. Thomas Baker (the “Executive”) evidences the nonqualified
stock option (the “Option”) granted by the Corporation to the Executive as to
the number of shares of the Corporation’s Common Stock first set forth below.

--------------------------------------------------------------------------------

Number of Shares of Common Stock:1   1,500,000   Award Date:    October 27, 2003
Exercise Price per Share:1 $31.57 Expiration Date:2   October 27, 2013

Vesting1,2  The Option shall vest with respect to 300,000 shares of Common Stock
subject to the Option on the first anniversary of the Award Date, 525,000 shares
of Common Stock subject to the Option on the second anniversary of the Grant
Date, and 675,000 shares of Common Stock subject to the Option on the third
anniversary of the Grant Date.


--------------------------------------------------------------------------------

        The Option is granted under the International Game Technology 2002 Stock
Incentive Plan (the “Plan”) and subject to the Terms and Conditions of
Nonqualified Stock Option (the “Terms”) attached to this Option Agreement
(incorporated herein by this reference) and to the Plan. The Option has been
granted to the Executive pursuant to, and in satisfaction of the Corporation’s
obligation under, Section 3.3 of the Employment Agreement by and between the
Executive and the Corporation dated as of October 27, 2003 (the “Employment
Agreement”). The Option has been granted in addition to, and not in lieu of, any
other form of compensation otherwise payable or to be paid to the Executive. The
Option is not and shall not be deemed to be an incentive stock option within the
meaning of Section 422 of the Code. Capitalized terms are defined in the Plan if
not defined herein. The parties agree to the terms of the Option set forth
herein. The Executive acknowledges receipt of a copy of the Terms, the Plan, and
the Prospectus for the Plan.

"EXECUTIVE" INTERNATIONAL GAME   TECHNOLOGY, a Nevada corporation   /s/G. Thomas
Baker          By:/s/ Maureen T. Mullarkey              Signature     Print
Name:Maureen T. Mullarkey        G. Thomas Baker   Print Name Title:Chief
Financial Officer                


CONSENT OF SPOUSE

        In consideration of the Corporation’s execution of this Option
Agreement, the undersigned spouse of the Executive agrees to be bound by all of
the terms and provisions hereof and of the Plan.

________________________________ ________________ Signature of Spouse Date



     Check this box and initial here ______ to indicate that you are not
married and that the consent of your spouse is therefore not required.


--------------------------------------------------------------------------------

1    Subject to adjustment under Section 6.2 of the Plan
2    Subject to early termination and acceleration pursuant to Section 4 of this
Option Agreement.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1.     Vesting; Limits on Exercise.

        As set forth on the cover page of this Option Agreement, the Option
shall vest and become exercisable in installments of the aggregate number of
shares of Common Stock subject to the Option. The Option may be exercised only
to the extent the Option is vested and exercisable.

• Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the   Executive has the right to exercise the Option (to the extent
not previously exercised),   and such right shall continue, until the expiration
or earlier termination of the Option.   • No Fractional Shares. Fractional share
interests shall be disregarded, but may be cumulated.   • Minimum Exercise. No
fewer than 1001 shares of Common Stock may be purchased at any one time,  
unless the number purchased is the total number at the time exercisable under
the Option.

2.     Continuance of Employment Required; No Employment Commitment.

        Except as expressly provided in Section 4 below, the vesting schedule
requires continued employment through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Employment for only a portion
of the vesting period with respect to a vesting installment, even if employed
for a substantial portion of that period, will not entitle the Executive to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment as provided in (and subject to the
limited exceptions expressly set forth in) Section 4 below.

        Nothing contained in this Option Agreement or the Plan constitutes an
employment or service commitment by the Corporation or any Subsidiary, affects
the Executive’s status as an employee at will who is subject to termination
without cause, confers upon the Executive any right to remain employed by the
Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment, or
affects the right of the Corporation or any Subsidiary to increase or decrease
the Executive’s other compensation. Nothing in the preceding sentence modifies,
however, any contractual rights that the Executive may have pursuant to a
written agreement with the Corporation (including, but not necessarily limited
to, the Employment Agreement) other than this Option Agreement.

3.     Method of Exercise of Option.

        The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of shares of Common Stock to
be purchased pursuant to the Option (or by completion of such other
administrative exercise procedures as the Committee may require from time to
time) and accompanied by:

• payment in full for the Exercise Price of the shares to be purchased, in cash
or by electronic funds   transfer to the Corporation, or by check payable to the
order of the Corporation, subject to such   specific procedures or directions as
the Committee may establish;   • satisfaction of the tax withholding provisions
of Section 6.5 of the Plan; and   • any written statements or agreements
required pursuant to Section 6.4 of the Plan.

The Committee also may, but is not required to, authorize a non-cash payment
alternative specified below at or prior to the time of exercise. In which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by delivery to the Corporation of:

• shares of Common Stock already owned by the Executive, valued at their Fair
Market Value on the   exercise date, provided, however, that any shares acquired
directly from the Corporation (upon   exercise of a stock option or otherwise)
must have been owned by the Executive for at least six (6)   months before the
date of such exercise; and/or   • irrevocable instructions to a broker to, upon
exercise of the Option, promptly sell a sufficient number   of shares of Common
Stock acquired upon exercise of the Option and deliver to the Corporation the  
amount necessary to pay the Exercise Price (and, if applicable, the amount of
any related tax   withholding obligations).

4.     Early Termination of Option; Possible Acceleration of Vesting.

        Except as expressly provided herein, the Option, to the extent not
previously exercised, and all other rights in respect thereof, whether vested
and exercisable or not, shall terminate and become null and void prior to the
Expiration Date in the event that either: (1) the Executive ceases to be
employed by the Corporation or a Subsidiary, or (2) the Option terminates
pursuant to Section 6.2 of the Plan.

• Change in Control. If a Change in Control (as such term is defined in the
Employment Agreement)   occurs, the then outstanding and previously unvested
portion of the Option shall automatically become   vested upon such Change in
Control. The foregoing sentence does not limit or otherwise affect   the
Corporation's ability to terminate the Option pursuant to Section 6.2 of the
Plan to the   extent that the Option is then vested.   • Death or Disability. If
the Executive ceases to be employed by the Corporation or a Subsidiary due to  
the Executive's death or Disability (as such term is defined in the Employment
Agreement), then:

        o the outstanding and previously unvested portion of the Option shall  
  automatically become fully vested as of the date of such termination of
employment,     o the Option shall continue to be exercisable for only one year
after such termination     of employment(subject to earlier termination pursuant
to Section 6.2 of the Plan and     subject to the maximum ten-year term of the
Option), and     o the Option, to the extent not exercised prior to the
expiration of such period,     shall automatically terminate the end of such
period.


• Termination by the Company For Cause. If the Executive ceases to be employed
by the Corporation or a   Subsidiary and such termination is the result of a
termination by the Corporation or a   Subsidiary for Cause (as such term is
defined in the Employment Agreement), then the   outstanding portion of the
Option (whether or not vested) shall automatically terminate as of   such
termination of employment.     • Termination by the Company Without Cause. If
the Executive ceases to be employed by the Corporation or   a Subsidiary and
such termination is the result of a termination by the Corporation or a  
Subsidiary other than for Cause (as such term is defined in the Employment
Agreement), and   other than due to the Executive's death or Disability (as such
term is defined in the   Employment Agreement), then:

        o the outstanding and previously unvested portion of the Option shall  
  automatically become fully vested as of the date of such termination of
employment,     o the Option shall continue to be exercisable for 90 days after
such termination     of employment(subject to earlier termination pursuant to
Section 6.2 of the Plan and     subject to the maximum ten-year term of the
Option), and     o the Option, to the extent not exercised prior to the
expiration of such period,     shall automatically terminate the end of such
period.


• Termination by the Executive. If the Executive ceases to be employed by the
Corporation or a Subsidiary   and such termination is the result of a
resignation, retirement, quit or other termination of   employment by the
Executive, other than due to the Executive's death or Disability (as such   term
is defined in the Employment Agreement), then:

        o the outstanding and previously unvested portion of the Option shall  
  automatically terminate as of the date of such termination of employment,    
o the Option, to the extent vested on the date of such termination of
employment, shall     continue to be exercisable for only 90 days after such
termination of employment (subject     to earlier termination pursuant to
Section 6.2 of the Plan and subject to the maximum ten-year term of the Option.)
and     o such vested portion of the Option, to the extent not exercised prior
to the expiration of     such period, shall automatically terminate the end of
such period.

5.     Non-Transferability and Other Restrictions.

        The Option and any other rights of the Executive under this Option
Agreement or the Plan are nontransferable and exercisable only by the Executive,
except as set forth in Section 1.9 of the Plan.

6.     Notices.

        Any notice to be given under the terms of this Option Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Executive at the address reflected or
last reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Executive is no longer employed by the
Corporation, notice to the Executive by the Corporation shall be deemed to have
been duly given as of the date mailed in accordance with the foregoing
provisions of this Section 6.

7.     Plan.

        The Option and all rights of the Executive under this Option Agreement
are subject to, and the Executive agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern;
provided, however, that in the event of a conflict or inconsistency between the
provisions of the Employment Agreement and the terms and conditions of either
the Option Agreement or the Plan, the provisions of the Employment Agreement
shall govern. The Executive agrees to be bound by the terms of the Plan and of
this Option Agreement. The Executive acknowledges reading and understanding the
Plan, the Plan Prospectus, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Committee do not and shall
not be deemed to create any rights in the Executive unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.

8.     Entire Agreement.

        This Option Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The defined terms set forth in the Employment Agreement that are
specifically referred to herein are outside of the scope of the preceding
sentence; provided that all other provisions and aspects of the Employment
Agreement are within the scope of the preceding sentence as to the Option. The
Plan and this Option Agreement may be amended pursuant to Section 6.6 of the
Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Executive
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

9.     Governing Law.

        This Option Agreement and the rights of the parties hereunder and with
respect to the Option shall be shall be governed by and construed and enforced
in accordance with the laws of the State of Nevada without regard to conflict of
law principles thereunder. Any controversy or claim arising out of or relating
to this Option Agreement or the Option shall be settled by binding arbitration,
with a single neutral arbitrator, in accordance with the rules of the American
Arbitration Association relating to employment. The proper venue for any such
action is Washoe County, Nevada. In any action to enforce this Option Agreement,
the Executive and the Corporation each agree to accept service of process by
mail at its address, as applicable, as set forth in the Employment Agreement (or
at any different address of which the Executive has notified the Corporation, or
the Corporation has notified the Executive, as applicable, in writing). In any
action in which service is made pursuant to this paragraph, the Executive and
the Corporation each waive any challenge to the personal jurisdiction of the
American Arbitration Association. Any judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. In reaching
his or her decision, the arbitrator shall have no authority to change or modify
any provision of this Agreement.

10. Other Restrictions.

        In consideration of the granting of this Option, the Executive agrees
that for a period of one (1) year after he or she ceases to be employed by the
Corporation or a Subsidiary, the Participant will not own, manage, control or
associate with as an agent, officer, employee, investor, lender, or otherwise
with any business entity which competes worldwide with the business of the
Corporation or any of its Subsidiaries in the design, manufacture and/or
distribution of coin-operated gaming or amusement devices and/or lottery
devices, systems or tickets; nor shall the Executive at any time after his or
her employment by the Corporation or a Subsidiary terminates disclose, discuss,
copy or otherwise use or suffer to be used, in any manner, in competition with
or contrary to the interests of the Corporation or any of its Subsidiaries, the
customer lists, product research, engineering data or other trade secrets of the
Corporation or any of its Subsidiaries. The Corporation and the Executive
specifically agree that the scope of the foregoing provisions in this Section 10
are reasonable and fair. Should, however, a court of competent jurisdiction deem
the foregoing provisions of this Section 10 to be impermissibly overbroad, it is
the desire and intention of the parties that such provisions be enforced as to
the greatest extent permitted under applicable law.

        As well, should Executive receive severance benefits pursuant to an
Employment Agreement that provides for a non-compete period that exceeds one (1)
year, that Employment Agreement shall govern.